 Case 21-90034    Doc 18    Filed 03/02/21 Entered 03/02/21 20:08:53   Desc Main
                              Document     Page 1 of 5


Joyce W. Lindauer
State Bar No. 21555700
Kerry S. Alleyne
State Bar No. 24066090
Guy H. Holman
State Bar No. 24095171
Joyce W. Lindauer Attorney, PLLC
1412 Main Street, Suite 500
Dallas, Texas 75202
Telephone: (972) 503-4033
Facsimile: (972) 503-4034
PROPOSED ATTORNEYS FOR DEBTOR

                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                             LUFKIN DIVISION

IN RE:                                  §
                                        §
LAROSE HOSPITALITY, LLC,                §         CASE NO.21-90034
                                        §         Chapter 11
      Debtor.                           §

      DEBTOR’S EMERGENCY MOTION FOR USE OF CASH COLLATERAL


      NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS
      A WRITTEN OBJECTION IS FILED WITH THE CLERK OF THE
      UNITED STATES BANKRUPTCY COURT AND SERVED UPON
      THE PARTY FILING THIS PLEADING WITHIN FOURTEEN (14)
      DAYS FROM THE DATE OF SERVICE UNLESS THE COURT
      SHORTENS OR EXTENDS THE TIME FOR FILING SUCH
      OBJECTION. IF NO OBJECTION IS TIMELY SERVED AND
      FILED, THIS PLEADING SHALL BE DEEMED TO BE
      UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
      GRANTING THE RELIEF SOUGHT. IF AN OBJECTION IS FILED
      AND SERVED IN A TIMELY MANNER, THE COURT WILL
      THEREAFTER SET A HEARING. IF YOU FAIL TO APPEAR AT
      THE HEARING, YOUR OBJECTION MAY BE STRICKEN. THE
      COURT RESERVES THE RIGHT TO SET A HEARING ON ANY
      MATTER.




DEBTOR’S EMERGENCY MOTION FOR USE OF CASH COLLATERAL
Page 1
  Case 21-90034       Doc 18    Filed 03/02/21 Entered 03/02/21 20:08:53           Desc Main
                                  Document     Page 2 of 5



TO THE HONORABLE UNITED STATES BANKRUPTCY COURT:

       COMES NOW LaRose Hospitality, LLC, the Chapter 11 Debtor in the above styled and

referenced bankruptcy case (the “Debtor”), and files this its Motion for Use of Cash Collateral

pursuant to 11 U.S.C. § 363 of the Bankruptcy Code and in support of same would respectfully

show the following:

       1.      On February 24, 2021, the Debtor filed a voluntary petition for relief under

Chapter 11 of the Bankruptcy Code. The Debtor is now operating its business and managing its

property as a debtor in possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code.

Henry Thomas Moran has been appointed the Subchapter V Trustee. No. official committee has

been appointed.

       2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of the Chapter 11 case and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      Debtor requests the Court to enter an Interim Order for Use of Cash Collateral in

the form attached hereto as Exhibit “A.”

       4.      Debtor has an immediate need to use the cash collateral of Red Oak Capital

Holdings, LLC (the “Secured Lender”), the Debtor’s secured creditor claiming liens on Debtor’s

personal property including accounts. The Debtor can adequately protect the interests of the

Secured Lender as set forth in the proposed Interim Order for Use of Cash Collateral by providing

the Secured Lender with post-petition liens, a priority claim in the Chapter 11 bankruptcy case,

and cash flow payments. The cash collateral will be used to continue the Debtor’s ongoing

operations. The Debtor operates a Holiday Inn Express & Suites located in Livingston, TX . The

Budget attached to the proposed Order permits the payment of ongoing operating expenses of the



DEBTOR’S EMERGENCY MOTION FOR USE OF CASH COLLATERAL
Page 2
  Case 21-90034        Doc 18     Filed 03/02/21 Entered 03/02/21 20:08:53                Desc Main
                                    Document     Page 3 of 5



Debtor in order to allow the Debtor to maintain its operations in Chapter 11. The Debtor intends

to rearrange its affairs and needs to continue to operate in order to pay its ongoing expenses,

generate additional income and to propose a plan in this case. The Debtor’s proposed Two-Week

Budget and One-Month Budget are attached hereto as Exhibit “B.”

       5.      This is an emergency matter since the Debtor has no outside sources of funding

available to it and must rely on the use of cash collateral to continue its operations.

       WHEREFORE, PREMISES CONSIDERED, the Debtor respectfully requests that this

Court enter an Interim Order for Use of Cash Collateral in the form attached hereto as Exhibit A”

and for such other and further relief to which the Debtor may be justly entitled.

       Dated: March 2, 2021.

                                                       Respectfully submitted,

                                                          /s/ Joyce W. Lindauer
                                                       Joyce W. Lindauer
                                                       State Bar No. 21555700
                                                       Kerry S. Alleyne
                                                       State Bar No. 24066090
                                                       Guy H. Holman
                                                       State Bar No. 24095171
                                                       Joyce W. Lindauer Attorney, PLLC
                                                       1412 Main Street, Suite 500
                                                       Dallas, Texas 75202
                                                       Telephone: (972) 503-4033
                                                       Facsimile: (972) 503-4034
                                                       PROPOSED ATTORNEYS FOR DEBTOR



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 2, 2021, a true and correct copy of the
foregoing document was served via United States first class mail, postage prepaid, upon the parties
on the attached service list.

                                                          /s/ Joyce W. Lindauer
                                                       Joyce W. Lindauer


DEBTOR’S EMERGENCY MOTION FOR USE OF CASH COLLATERAL
Page 3
Case 21-90034   Doc 18   Filed 03/02/21 Entered 03/02/21 20:08:53   Desc Main
                           Document     Page 4 of 5
Case 21-90034   Doc 18   Filed 03/02/21 Entered 03/02/21 20:08:53   Desc Main
                           Document     Page 5 of 5
